Case 2:20-cv-06534-DDP-GJS Document 47 Filed 06/11/21 Page 1 of 1 Page ID #:287




   1                                                                                       O
   2

   3

   4

   5                              UNITED STATES DISTRICT COURT
   6                            CENTRAL DISTRICT OF CALIFORNIA
   7

   8    MARINA MARTINEZ, an individual             )   Case No. 20-cv-6534 DDP (GJSx)
                                                   )
   9                          Plaintiff,           )   ORDER GRANTING LEAVE TO
  10          v.                                   )   FILE SUPPLEMENT TO ANSWER
                                                   )   TO COMPLAINT AND DEMAND
  11    DENNIS P. BLOCK & ASSOCIATES,              )   FOR JURY TRIAL
  12    APC,                                       )
                                                   )
                                                       [Dkt. 39]
  13                                               )
  14                          Defendant.           )

  15
              For good cause shown, pursuant to Rule 15(d) of the Federal Rules of Civil
  16
       Procedure, Defendant DENNIS P. BOCK & ASSOCIATES, APC, is granted leave to file
  17
       SUPPLEMENT TO ANSWER TO COMPLAINT AND DEMAND FOR JURY TRIAL, to
  18
       supplement its answer previously filed January 5, 2021, adding a 9th Affirmative
  19
       Defense. Defendant shall file the Supplement to the Answer no later than fourteen days
  20
       from the date of this order.
  21

  22   IT IS SO ORDERED.

  23   Dated: June 11, 2021

  24

  25

  26                                                   ___________________________________

  27                                                          DEAN D. PREGERSON

  28                                                     UNITED STATES DISTRICT JUDGE
